DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
3.	This Office Action is in response to the applicant's arguments/amendments filed May 5, 2021. Claims 2-3, 5, 8, 14, and 19-21 have been cancelled. Claims 1, 4, 6-7, 11, 18, and 22 have been amended. Claims 1, 4, 6-7, 9-13, 15-18, and 22 are presently pending and are presented for examination.

Response to Arguments/Remarks
4.	35 USC § 103 Rejection. Applicant's arguments/amendments filed May 5, 2021 with regard to the previous 35 USC § 103 rejection have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The applicant’s arguments are only directed to the new added amendments and not the prior rejection of record. Based on the 
 
Objections
5.	Claim 11 is objected to because of the following informalities: Claim 11 presents multiple limitations ending with a period. Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i). See 608.01(m)   Form of Claims [R-7].
Appropriate correction is required.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


7.	Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second  paragraph, as reciting or depending upon a claim that recites limitations for which there are no antecedent basis. In particular:  
22 recites “alignment with the trailer”. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 1, 4, 6-7, 9-13, 15-18, and 22 are rejected under 35 U.S.C 103 as being unpatentable over Suda et al, US 2012/0029782, in view of DeGrave et al, US 2008/0169144, hereinafter referred to as Suda and DeGrave, respectively.

Regarding claim 1, Suda discloses an anti-jackknifing trailer comprises: 
a sensor system to measure speed of wheels (¶ 43, via wheel speeds Vwi from wheel speed sensors (not shown) provided on the respective wheels), and angle between a rear wheel axis of a tractor and the trailer (¶ 43, via a hitch angle (a coupling angle between the tractor and trailer) ɸ from an angle sensor (not shown) provided in the coupling pin, etc); 
an anti-jackknife control circuit coupled to said sensor system to determine and transmit anti-yaw commands (¶ 16, via the braking-driving force control portion controls a braking-driving force of a wheel of at least one of the tractor and trailer so as to generate in at least one of the tractor and trailer a yaw moment in the direction of the decreasing of the magnitude of the yaw rate difference between the tractor and the trailer); and to 
(¶ 21, via FIGS. 2 (B) and (C) are schematic plan views of a vehicle illustrating examples of braking-driving force controls of the respective wheels during the execution of a jackknife suppression control. In the drawings, arrows Fb ... show braking forces generated in the respective wheels in the jackknife suppression control), (¶ 44, via The braking-driving force control portion 50b, when directed to execute a jackknife suppression control, determines, in an arbitrary manner, target values of braking pressures or braking forces to be applied to the respective wheels based upon information such as braking pressures Pbi or wheel speeds Vwi of the respective wheels, etc. for generating a yaw moment in either or both of the tractor and the trailer in the direction of the decreasing of the magnitude of the difference between the tractor yaw rateγ and trailer yaw rate γt or in the direction of the decreasing of the magnitude of the tractor yaw rate y or the trailer yaw rate γt, and sends control commands to the respective portions in the fluid pressure circuits 46 and 46t so that said target values will be achieved.). 
Suda fails to explicitly disclose road surface; at least one poly-phase electric motor coupled to a wheel to apply one of positive drive torque and negative braking torque; an adaptive field-oriented motor controller; and the adaptive field-oriented motor control coupled to the at least one poly-phase electric motor to provide current and phase.
However, DeGrave teaches road surface (Claim 13, “a y-axis adapted to monitor the turning force and banking of the driving surface; and a z-axis to monitor the smoothness of the driving surface”); 
at least one poly-phase electric motor coupled to a wheel to apply one of positive drive torque and negative braking torque (See at least fig 7, ¶ 25, “a motor 2 can be placed on each axle 18 of the trailer, or a motor 2 can be used in conjunction with each wheel 12”), (¶ 35, “The electronic controller can apply the proper amount of braking to each wheel, or to the wheels on each side of the trailer, to keep the trailer from "pushing" the towing vehicle and thereby reduce the potential of jack-knifing or other dangerous conditions during operation”), (The examiner notes that independent electric control of motors for each wheel is conventional and known in the art. Positive or negative torque is equivalent to different amounts of torque applied to different wheels to provide stability); 
an adaptive field-oriented motor controller (¶ 31, “The electronic controller controls the application of power depending on input from various sensors or accelerometers 14, 15, wheel speed, trailer connector inputs, and various other sources of input”), (¶ 39, “controller to determine the course and direction of the trailer, allowing the controller to apply the proper amount of braking to the respective wheels to keep the trailer on a straight and upright course”); and 
the adaptive field-oriented motor control coupled to the at least one poly-phase electric motor to provide current and phase (See at least fig 7, (motor controller 8), (motors 2), (wheels 12), Claim 8, via “the electronic controller controls the application of power from the motor or motors based on data from one or more of the following: the multiple-axis sensor, the trailer connection, and the wheel speed of the towed vehicle”), (The examiner notes that an electrical apparatus (motor/controller) has to provide current and phase to control the systems they provide power to);
and a power generation, storage, and distribution subsystem independent of the tractor, whereby a first poly-phase electric motor coupled to a first starboard-side wheel provides positive torque and a second poly-phase electric motor coupled to a first port-side wheel provides negative torque (See at least fig 7, ¶ 25, “a motor 2 can be placed on each axle 18 of the trailer, or a motor 2 can be used in conjunction with each wheel 12”), (See at least fig 7, ¶ 26, “Motors 2 can be mounted in a variety of ways and locations on the trailer…The motor or motors 2 power the axles or wheels of the trailer, and recover energy through regenerative braking…Means of storing and releasing energy can be electrical”), (See at least fig 7, ¶ 28, “Placing one or more motors on a trailer as described above assists various aspects of operation of the trailer…the invention promotes safety in operation, including assisting in preventing jack-knifing, controlling swerving, and control of the trailer during breakaways. The system also can counter shifting in the trailer load during operation (which often happens when transporting live animals or liquids). The controller compensates through accelerations and braking of the trailer wheels as appropriate to keep control. This also assists in stability control”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anti-jackknifing trailer of Suda and include the adaptive field-oriented motor control coupled to the at least one poly-phase electric motor to provide current and phase; and a power generation, storage, and distribution subsystem independent of the tractor, whereby a first poly-phase electric motor coupled to a first starboard-side wheel provides positive torque and a second poly-phase electric motor coupled to a first port-side wheel provides negative torque as taught by DeGrave because it would allow the system to promote safety in operation, including assisting in preventing jack-knifing, controlling swerving, and control of the trailer (DeGrave ¶ 28).
Regarding claim 4,   Suda discloses an articulated vehicle comprises: 
(See at least ¶ 10, “control device for the prevention of a jackknife phenomenon of a combination vehicle in consideration of the increase of the relative pivoting action of a trailer and a tractor in accordance with the increase of a vehicle speed or deceleration”); 
at least one motor coupled to a wheel (See at least ¶ 2, “in patent document 6, it is proposed to prevent a jackknife phenomenon by providing wheels of a trailer with a driving means, such as a motor etc., and adjusting the driving forces of the right and left wheels of the trailer.”), (The examiner notes that is conventional and well known in the art to use electric/AC motors to control driving forces of a vehicle. Similarly, those motor can be used for the tractor and trailer wheels); 
a trailer (See at least ¶ 11, “control device that executes a yaw rate control of a trailer or a tractor”); 
a tractor coupled to the trailer by a fifth wheel coupling (¶ 1, “a combination vehicle of a type in which a tractor tows a trailer”), (¶ 2, “a trailer towed by a tractor is pivotably coupled with a pin or a coupler provided on the rear part of the tractor”), (The examiner notes that a fifth wheel coupling is a known and conventional way to link a truck/tractor with a trailer. It would be obvious to a person of ordinary skill in the art to use different forms of links to tow a trailer); and 
sensors to determine a folding condition when the tractor is both skidding and out of alignment to the trailer (¶ 43, via an acceleration Gx and atractor yaw rate y from a longitudinal G sensor and a yaw rate sensor 60 provided in the tractor, a trailer yaw rate yt from a yaw rate sensor 60t provided in the trailer, a hitch angle (a coupling angle between the tractor and trailer) ɸ from an angle sensor (not shown) provided in the coupling pin, etc). 

However, DeGrave teaches at least one alternating current (AC) electric motor coupled to a wheel (See at least fig 7, ¶ 25, “a motor 2 can be placed on each axle 18 of the trailer, or a motor 2 can be used in conjunction with each wheel 12”), (¶ 35, “The electronic controller can apply the proper amount of braking to each wheel, or to the wheels on each side of the trailer, to keep the trailer from "pushing" the towing vehicle and thereby reduce the potential of jack-knifing or other dangerous conditions during operation”), (The examiner notes that independent electric control of motors for each wheel is conventional and known in the art. Positive or negative torque is equivalent to different amounts of torque applied to different wheels to provide stability), (See at least fig 7, (motor controller 8), (motors 2), (wheels 12), Claim 8, via “the electronic controller controls the application of power from the motor or motors based on data from one or more of the following: the multiple-axis sensor, the trailer connection, and the wheel speed of the towed vehicle”), (The examiner notes that an electrical apparatus (motor/controller) has to provide current and phase to control the systems they provide power to. Further, the use of alternating current (AC) electric motor are known and conventional).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the articulated vehicle of Suda and include at least one alternating current (AC) electric motor coupled to a wheel as taught by DeGrave because it would allow the system to promote safety in operation, including assisting in preventing jack-knifing, controlling swerving, and control of the trailer (DeGrave ¶ 28).Regarding claim 6,   Suda discloses the articulated vehicle of claim 4. 
Suda fails to explicitly disclose wherein said trailer comprises: a plurality of AC motors; and at least one AC motor controller whereby AC phase and magnitude are applied to said motors to oppose increased folding of the articulated vehicle. 
However, DeGrave teaches wherein said trailer comprises: a plurality of AC motors; and at least one AC motor controller whereby AC phase and magnitude are applied to said motors to oppose increased folding of the articulated vehicle (See at least fig 7, ¶ 25, “a motor 2 can be placed on each axle 18 of the trailer, or a motor 2 can be used in conjunction with each wheel 12”), (¶ 35, “The electronic controller can apply the proper amount of braking to each wheel, or to the wheels on each side of the trailer, to keep the trailer from "pushing" the towing vehicle and thereby reduce the potential of jack-knifing or other dangerous conditions during operation”), (The examiner notes that independent electric control of motors for each wheel is conventional and known in the art. Positive or negative torque is equivalent to different amounts of torque applied to different wheels to provide stability), (See at least fig 7, (motor controller 8), (motors 2), (wheels 12), Claim 8, via “the electronic controller controls the application of power from the motor or motors based on data from one or more of the following: the multiple-axis sensor, the trailer connection, and the wheel speed of the towed vehicle”), (The examiner notes that an electrical apparatus (motor/controller) has to provide current and phase to control the systems they provide power to. Further, the use of alternating current (AC) electric motor are known and conventional);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the articulated vehicle of Suda and 
Regarding claim 7,   Suda discloses the articulated vehicle of claim 4.
Suda fails to explicitly disclose wherein said trailer comprises the vehicle anti-jackknife control circuit coupled to said sensors whereby a first AC motor controller provides a first AC phase and magnitude to port motors to generate a horizontal yaw force counter to jackknifing and a second AC motor controller provides a second AC phase and magnitude to starboard motors to generate a horizontal yaw force counter to jackknifing.
However, DeGrave teaches wherein said trailer comprises the vehicle anti-jackknife control circuit coupled to said sensors (¶ 31, “The electronic controller controls the application of power depending on input from various sensors or accelerometers 14, 15, wheel speed, trailer connector inputs, and various other sources of input”), (¶ 39, “controller to determine the course and direction of the trailer, allowing the controller to apply the proper amount of braking to the respective wheels to keep the trailer on a straight and upright course”) whereby a first AC motor controller provides a first AC phase and magnitude to port motors to generate a horizontal yaw force counter to jackknifing and a second AC motor controller provides a second AC phase and magnitude to starboard motors to generate a horizontal yaw force counter to jackknifing (See at least fig 7, ¶ 25, “a motor 2 can be placed on each axle 18 of the trailer, or a motor 2 can be used in conjunction with each wheel 12”), (¶ 35, “The electronic controller can apply the proper amount of braking to each wheel, or to the wheels on each side of the trailer, to keep the trailer from "pushing" the towing vehicle and thereby reduce the potential of jack-knifing or other dangerous conditions during operation”), (The examiner notes that independent electric control of motors for each wheel is conventional and known in the art. Positive or negative torque is equivalent to different amounts of torque applied to different wheels to provide stability), (See at least fig 7, (motor controller 8), (motors 2), (wheels 12), Claim 8, via “the electronic controller controls the application of power from the motor or motors based on data from one or more of the following: the multiple-axis sensor, the trailer connection, and the wheel speed of the towed vehicle”), (The examiner notes that an electrical apparatus (motor/controller) has to provide current and phase to control the systems they provide power to. Further, the use of alternating current (AC) electric motor are known and conventional).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the articulated vehicle of Suda and include wherein said trailer comprises the vehicle anti-jackknife control circuit coupled to said sensors whereby a first AC motor controller provides a first AC phase and magnitude to port motors to generate a horizontal yaw force counter to jackknifing and a second AC motor controller provides a second AC phase and magnitude to starboard motors to generate a horizontal yaw force counter to jackknifing as taught by DeGrave because it would allow the system to promote safety in operation, including assisting in preventing jack-knifing, controlling swerving, and control of the trailer (DeGrave ¶ 28).
Regarding claim 9,   Suda discloses the articulated vehicle of claim 7 wherein said trailer (¶ 44, via The braking-driving force control portion 50b, when directed to execute a jackknife suppression control, determines, in an arbitrary manner, target values of braking pressures or braking forces to be applied to the respective wheels based upon information such as braking pressures Pbi or wheel speeds Vwi of the respective wheels, etc. for generating a yaw moment in either or both of the tractor and the trailer in the direction of the decreasing of the magnitude of the difference between the tractor yaw rateγ and trailer yaw rate γt or in the direction of the decreasing of the magnitude of the tractor yaw rate y or the trailer yaw rate γt, and sends control commands to the respective portions in the fluid pressure circuits 46 and 46t so that said target values will be achieved.).
Suda fails to explicitly disclose a plurality of AC motors; and at least one AC motor controller whereby AC phase and magnitude are applied to said motors to oppose increased folding of the articulated vehicle.
However, DeGrave teaches: a plurality of AC motors; and at least one AC motor controller whereby AC phase and magnitude are applied to said motors to oppose increased folding of the articulated vehicle (See at least fig 7, ¶ 25, “a motor 2 can be placed on each axle 18 of the trailer, or a motor 2 can be used in conjunction with each wheel 12”), (¶ 35, “The electronic controller can apply the proper amount of braking to each wheel, or to the wheels on each side of the trailer, to keep the trailer from "pushing" the towing vehicle and thereby reduce the potential of jack-knifing or other dangerous conditions during operation”), (The examiner notes that independent electric control of motors for each wheel is conventional and known in the art. Positive or negative torque is equivalent to different amounts of torque applied to different wheels to provide stability), (See at least fig 7, (motor controller 8), (motors 2), (wheels 12), Claim 8, via “the electronic controller controls the application of power from the motor or motors based on data from one or more of the following: the multiple-axis sensor, the trailer connection, and the wheel speed of the towed vehicle”), (The examiner notes that an electrical apparatus (motor/controller) has to provide current and phase to control the systems they provide power to. Further, the use of alternating current (AC) electric motor are known and conventional).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the articulated vehicle of Suda and include a plurality of AC motors; and at least one AC motor controller whereby AC phase and magnitude are applied to said motors to oppose increased folding of the articulated vehicle as taught by DeGrave because it would allow the system to promote safety in operation, including assisting in preventing jack-knifing, controlling swerving, and control of the trailer (DeGrave ¶ 28).
Regarding claim 10, Suda discloses the articulated vehicle of claim 7. 
Suda fails to explicitly disclose wherein said tractor comprises: a plurality of AC motors; and at least one AC motor controller whereby AC phase and magnitude are applied to said motors to oppose increased folding of the articulated vehicle. 
However, DeGrave teaches: a plurality of AC motors; and at least one AC motor controller whereby AC phase and magnitude are applied to said motors to oppose increased folding of the articulated vehicle (See at least fig 7, ¶ 25, “a motor 2 can be placed on each axle 18 of the trailer, or a motor 2 can be used in conjunction with each wheel 12”), (¶ 35, “The electronic controller can apply the proper amount of braking to each wheel, or to the wheels on each side of the trailer, to keep the trailer from "pushing" the towing vehicle and thereby reduce the potential of jack-knifing or other dangerous conditions during operation”), (The examiner notes that independent electric control of motors for each wheel is conventional and known in the art. Positive or negative torque is equivalent to different amounts of torque applied to different wheels to provide stability), (See at least fig 7, (motor controller 8), (motors 2), (wheels 12), Claim 8, via “the electronic controller controls the application of power from the motor or motors based on data from one or more of the following: the multiple-axis sensor, the trailer connection, and the wheel speed of the towed vehicle”), (The examiner notes that an electrical apparatus (motor/controller) has to provide current and phase to control the systems they provide power to. Further, the use of alternating current (AC) electric motor are known and conventional).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the articulated vehicle of Suda and include a plurality of AC motors; and at least one AC motor controller whereby AC phase and magnitude are applied to said motors to oppose increased folding of the articulated vehicle as taught by DeGrave because it would allow the system to promote safety in operation, including assisting in preventing jack-knifing, controlling swerving, and control of the trailer (DeGrave ¶ 28).

Regarding claim 11, Suda discloses an articulated vehicle comprises:
an anti-jackknifing vehicle control circuit (¶ 16, via the braking-driving force control portion controls a braking-driving force of a wheel of at least one of the tractor and trailer so as to generate in at least one of the tractor and trailer a yaw moment in the direction of the decreasing of the magnitude of the yaw rate difference between the tractor and the trailer);
and a trailer (See at least fig 1, ¶ 2, “In a combination vehicle of a type of a semitrailer or a full trailer, in general, a trailer towed by a tractor”);
a tractor coupled to the trailer by a fifth wheel coupling (¶ 1, “a combination vehicle of a type in which a tractor tows a trailer”), (¶ 2, “a trailer towed by a tractor is pivotably coupled with a pin or a coupler provided on the rear part of the tractor”), (The examiner notes that a fifth wheel coupling is a known and conventional way to link a truck/tractor with a trailer. It would be obvious to a person of ordinary skill in the art to use different forms of links to tow a trailer); and 
sensors to determine when the tractor is both skidding and out of alignment to the trailer (¶ 43, via an acceleration Gx and atractor yaw rate y from a longitudinal G sensor and a yaw rate sensor 60 provided in the tractor, a trailer yaw rate yt from a yaw rate sensor 60t provided in the trailer, a hitch angle (a coupling angle between the tractor and trailer) ɸ from an angle sensor (not shown) provided in the coupling pin, etc). 
wherein said tractor comprises: a plurality of AC motors (See at least ¶ 2, “in patent document 6, it is proposed to prevent a jackknife phenomenon by providing wheels of a trailer with a driving means, such as a motor etc., and adjusting the driving forces of the right and left wheels of the trailer.”), (The examiner notes that is conventional and well known in the art to use electric/AC motors to control driving forces of a vehicle. Similarly, those motor can be used for the tractor and trailer wheels).
Suda fails to explicitly disclose wherein said tractor comprises: a plurality of AC motors; and at least one AC motor controller whereby AC phase and magnitude are applied to said 
However, DeGrave teaches a plurality of AC motors (See at least fig 7, ¶ 25, “a motor 2 can be placed on each axle 18 of the trailer, or a motor 2 can be used in conjunction with each wheel 12”); and at least one AC motor controller whereby AC phase and magnitude are applied to said motors to oppose increased folding of the articulated vehicle (See at least fig 7, ¶ 35, “The electronic controller can apply the proper amount of braking to each wheel, or to the wheels on each side of the trailer, to keep the trailer from "pushing" the towing vehicle and thereby reduce the potential of jack-knifing or other dangerous conditions during operation”), (The examiner notes that independent electric control of motors for each wheel is conventional and known in the art. Positive or negative torque is equivalent to different amounts of torque applied to different wheels to provide stability); wherein said trailer comprises: the vehicle anti-jackknife control circuit coupled to said sensors whereby a first AC motor controller provides a first AC phase and magnitude to port motors to generate a horizontal yaw force counter to jackknifing and a second AC motor controller provides a second AC phase and magnitude to starboard motors to generate a horizontal yaw force counter to jackknifing (See at least fig 7, ¶ 31, “The electronic controller controls the application of power depending on input from various sensors or accelerometers 14, 15, wheel speed, trailer connector inputs, and various other sources of input”), (See at least fig 7, ¶ 39, “controller to determine the course and direction of the trailer, allowing the controller to apply the proper amount of braking to the respective wheels to keep the trailer on a straight and upright course”), (See at least fig 7, (motor controller 8), (motors 2), (wheels 12), Claim 8, via “the electronic controller controls the application of power from the motor or motors based on data from one or more of the following: the multiple-axis sensor, the trailer connection, and the wheel speed of the towed vehicle”), (The examiner notes that an electrical apparatus (motor/controller) has to provide current and phase to control the systems they provide power to).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the articulated vehicle of Suda and include wherein said tractor comprises: a plurality of AC motors; and at least one AC motor controller whereby AC phase and magnitude are applied to said motors to oppose increased folding of the articulated vehicle; wherein said trailer comprises: the vehicle anti-jackknife control circuit coupled to said sensors whereby a first AC motor controller provides a first AC phase and magnitude to port motors to generate a horizontal yaw force counter to jackknifing and a second AC motor controller provides a second AC phase and magnitude to starboard motors to generate a horizontal yaw force counter to jackknifing as taught by DeGrave because it would allow the system to promote safety in operation, including assisting in preventing jack-knifing, controlling swerving, and control of the trailer (DeGrave ¶ 28).
Regarding claim 12,  Suda discloses the articulated vehicle of claim 9 wherein said tractor further comprises: the vehicle anti-jackknife control circuit coupled to said sensors whereby a controller provides a first magnitude to port motors to generate a horizontal yaw force counter to jackknifing and a controller provides a second magnitude to starboard to generate a horizontal yaw force counter to jackknifing; whereby the yaw forces of the tractor cause a clockwise (¶ 21, via FIGS. 2 (B) and (C) are schematic plan views of a vehicle illustrating examples of braking-driving force controls of the respective wheels during the execution of a jackknife suppression control. In the drawings, arrows Fb ... show braking forces generated in the respective wheels in the jackknife suppression control), (¶ 44, via The braking-driving force control portion 50b, when directed to execute a jackknife suppression control, determines, in an arbitrary manner, target values of braking pressures or braking forces to be applied to the respective wheels based upon information such as braking pressures Pbi or wheel speeds Vwi of the respective wheels, etc. for generating a yaw moment in either or both of the tractor and the trailer in the direction of the decreasing of the magnitude of the difference between the tractor yaw rateγ and trailer yaw rate γt or in the direction of the decreasing of the magnitude of the tractor yaw rate y or the trailer yaw rate γt, and sends control commands to the respective portions in the fluid pressure circuits 46 and 46t so that said target values will be achieved.).
Suda fails to explicitly disclose a first AC motor controller provides a first AC phase and magnitude to port motors to generate a horizontal yaw force counter to jackknifing and a second AC motor controller provides a second AC phase and magnitude to starboard motors to generate a horizontal yaw force counter to jackknifing.
However, DeGrave teaches whereby a first AC motor controller provides a first AC phase and magnitude to port motors to generate a horizontal yaw force counter to jackknifing; and a second AC motor controller provides a second AC phase and magnitude to starboard motors to generate a horizontal yaw force counter to jackknifing (See at least fig 7, ¶ 31, “The electronic controller controls the application of power depending on input from various sensors or accelerometers 14, 15, wheel speed, trailer connector inputs, and various other sources of input”), (See at least fig 7, ¶ 39, “controller to determine the course and direction of the trailer, allowing the controller to apply the proper amount of braking to the respective wheels to keep the trailer on a straight and upright course”), (See at least fig 7, (motor controller 8), (motors 2), (wheels 12), Claim 8, via “the electronic controller controls the application of power from the motor or motors based on data from one or more of the following: the multiple-axis sensor, the trailer connection, and the wheel speed of the towed vehicle”), (The examiner notes that an electrical apparatus (motor/controller) has to provide current and phase to control the systems they provide power to).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the articulated vehicle of Suda and include whereby a first AC motor controller provides a first AC phase and magnitude to port motors to generate a horizontal yaw force counter to jackknifing; and a second AC motor controller provides a second AC phase and magnitude to starboard motors to generate a horizontal yaw force counter to jackknifing as taught by DeGrave because it would allow the system to promote safety in operation, including assisting in preventing jack-knifing, controlling swerving, and control of the trailer (DeGrave ¶ 28).

Regarding claim 13,  Suda discloses an anti-jackknifing apparatus for an articulated vehicle comprises a plurality of sensors to determine skidding, sliding, and orientation (¶ 43, via an acceleration Gx and a tractor yaw rate y from a longitudinal G sensor and a yaw rate sensor 60 provided in the tractor, a trailer yaw rate yt from a yaw rate sensor 60t provided in the trailer, a hitch angle (a coupling angle between the tractor and trailer) ɸ from an angle sensor (not shown) provided in the coupling pin, etc). 
Suda fails to explicitly disclose a plurality of electric motors adapted to apply torque to wheels; a current control circuit coupled to the plurality of electric motors and further coupled to a vehicle control circuit.
However, DeGrave teaches a plurality of electric motors adapted to apply torque to wheels; a current control circuit coupled to the plurality of electric motors and further coupled to a vehicle control circuit (See at least fig 7, ¶ 25, “a motor 2 can be placed on each axle 18 of the trailer, or a motor 2 can be used in conjunction with each wheel 12”), (See at least fig 7, (motor controller 8), (motors 2), (wheels 12), Claim 8, via “the electronic controller controls the application of power from the motor or motors based on data from one or more of the following: the multiple-axis sensor, the trailer connection, and the wheel speed of the towed vehicle”), (The examiner notes that an electrical apparatus (motor/controller) has to provide current and phase to control the systems they provide power to).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anti-jackknifing apparatus of Suda and include a plurality of electric motors adapted to apply torque to wheels; a current control circuit coupled to the plurality of electric motors and further coupled to a vehicle control circuit as taught by DeGrave because it would allow the system to promote safety in operation, including assisting in preventing jack-knifing, controlling swerving, and control of the trailer (DeGrave ¶ 28).Regarding claim 15,   Suda discloses the apparatus of claim 13.

Suda discloses using motors to control wheels and prevent jackknife (See at least ¶ 2, “in patent document 6, it is proposed to prevent a jackknife phenomenon by providing wheels of a trailer with a driving means, such as a motor etc., and adjusting the driving forces of the right and left wheels of the trailer.”), (The examiner notes that is conventional and well known in the art to use electric/AC motors to control driving forces of a vehicle. Similarly, those motor can be used for the tractor and trailer wheels).
However, DeGrave teaches wherein a plurality of motors are configured to individually produce positive torque to wheels on a port side and negative torque to wheels on a starboard side (See at least fig 7, ¶ 25, “a motor 2 can be placed on each axle 18 of the trailer, or a motor 2 can be used in conjunction with each wheel 12”), (¶ 35, “The electronic controller can apply the proper amount of braking to each wheel, or to the wheels on each side of the trailer, to keep the trailer from "pushing" the towing vehicle and thereby reduce the potential of jack-knifing or other dangerous conditions during operation”), (The examiner notes that independent electric control of motors for each wheel is conventional and known in the art. Positive or negative torque is equivalent to different amounts of torque applied to different wheels to provide stability).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anti-jackknifing apparatus of Suda and include wherein a plurality of motors are configured to individually produce positive torque to wheels on a port side and negative torque to wheels on a starboard side as taught by DeGrave Regarding claim 16,   Suda discloses the apparatus of claim 13. 
Suda fails to explicitly disclose wherein the current control circuit provides alternating current (AC) at a first phase and magnitude for motors associated with port side wheels and at a second phase and magnitude for motors associated with starboard side wheels. 
Suda discloses using motors to control wheels and prevent jackknife (See at least ¶ 2, “in patent document 6, it is proposed to prevent a jackknife phenomenon by providing wheels of a trailer with a driving means, such as a motor etc., and adjusting the driving forces of the right and left wheels of the trailer.”), (The examiner notes that is conventional and well known in the art to use electric/AC motors to control driving forces of a vehicle. Similarly, those motor can be used for the tractor and trailer wheels).
However, DeGrave teaches wherein the current control circuit provides alternating current (AC) at a first phase and magnitude for motors associated with port side wheels and at a second phase and magnitude for motors associated with starboard side wheels (See at least fig 7, ¶ 25, “a motor 2 can be placed on each axle 18 of the trailer, or a motor 2 can be used in conjunction with each wheel 12”), (¶ 35, “The electronic controller can apply the proper amount of braking to each wheel, or to the wheels on each side of the trailer, to keep the trailer from "pushing" the towing vehicle and thereby reduce the potential of jack-knifing or other dangerous conditions during operation”), (The examiner notes that independent electric control of motors for each wheel is conventional and known in the art. Positive or negative torque is equivalent to different amounts of torque applied to different wheels to provide stability).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anti-jackknifing apparatus of Suda and include wherein the current control circuit provides alternating current (AC) at a first phase and magnitude for motors associated with port side wheels and at a second phase and magnitude for motors associated with starboard side wheels as taught by DeGrave because it would allow the system to promote safety in operation, including assisting in preventing jack-knifing, controlling swerving, and control of the trailer (DeGrave ¶ 28).Regarding claim 17,   Suda discloses the apparatus of claim 13 where said sensors are coupled to the vehicle control unit to trigger currents applied to the motors (See at least ¶ 2, “in patent document 6, it is proposed to prevent a jackknife phenomenon by providing wheels of a trailer with a driving means, such as a motor etc., and adjusting the driving forces of the right and left wheels of the trailer.”), (¶ 21, via FIGS. 2 (B) and (C) are schematic plan views of a vehicle illustrating examples of braking-driving force controls of the respective wheels during the execution of a jackknife suppression control. In the drawings, arrows Fb ... show braking forces generated in the respective wheels in the jackknife suppression control), (¶ 44, via The braking-driving force control portion 50b, when directed to execute a jackknife suppression control, determines, in an arbitrary manner, target values of braking pressures or braking forces to be applied to the respective wheels based upon information such as braking pressures Pbi or wheel speeds Vwi of the respective wheels, etc. for generating a yaw moment in either or both of the tractor and the trailer in the direction of the decreasing of the magnitude of the difference between the tractor yaw rateγ and trailer yaw rate γt or in the direction of the decreasing of the magnitude of the tractor yaw rate y or the trailer yaw rate γt, and sends control commands to the respective portions in the fluid pressure circuits 46 and 46t so that said target values will be achieved.).

Regarding claim 18, Suda discloses an anti-jackknifing apparatus for an articulated vehicle comprises: 
a plurality of electric motors adapted to apply torque to wheels (See at least ¶ 2, “in patent document 6, it is proposed to prevent a jackknife phenomenon by providing wheels of a trailer with a driving means, such as a motor etc., and adjusting the driving forces of the right and left wheels of the trailer.”), (The examiner notes that is conventional and well known in the art to use electric/AC motors to control driving forces of a vehicle. Similarly, those motor can be used for the tractor and trailer wheels).
a plurality of sensors to determine skidding, sliding, and orientation (¶ 43, via an acceleration Gx and a tractor yaw rate y from a longitudinal G sensor and a yaw rate sensor 60 provided in the tractor, a trailer yaw rate yt from a yaw rate sensor 60t provided in the trailer, a hitch angle (a coupling angle between the tractor and trailer) ɸ from an angle sensor (not shown) provided in the coupling pin, etc). 
Suda fails to explicitly disclose a current control circuit coupled to the plurality of electric motors and further coupled to a vehicle control circuit; wherein the plurality of electric motors are configured to individually produce positive torque to wheels on a port side and negative torque to wheels on a starboard side; wherein the current control circuit provides alternating current (AC) at a first phase and magnitude for motors associated with port side wheels and at a 
However, DeGrave teaches a current control circuit coupled to the plurality of electric motors and further coupled to a vehicle control circuit (See at least fig 7, ¶ 31, “The electronic controller controls the application of power depending on input from various sensors or accelerometers 14, 15, wheel speed, trailer connector inputs, and various other sources of input”); wherein the plurality of electric motors are configured to individually produce positive torque to wheels on a port side and negative torque to wheels on a starboard side (See at least fig 7, (motor controller 8), (motors 2), (wheels 12), Claim 8, via “the electronic controller controls the application of power from the motor or motors based on data from one or more of the following: the multiple-axis sensor, the trailer connection, and the wheel speed of the towed vehicle”); wherein the current control circuit provides alternating current (AC) at a first phase and magnitude for motors associated with port side wheels and at a second phase and magnitude for motors associated with starboard side wheels (See at least fig 7, ¶ 39, “controller to determine the course and direction of the trailer, allowing the controller to apply the proper amount of braking to the respective wheels to keep the trailer on a straight and upright course”), , (The examiner notes that an electrical apparatus (motor/controller) has to provide current and phase to control the systems they provide power to); and an electrical power source coupled to the current control circuit and regenerative braking circuits are coupled to the electrical power source (See at least fig 7, ¶ 22, “Capacitors 20 as means of energy storage have several advantages. Capacitors can store energy at fast rates. The regenerative energies from a trailer, including a semi-trailer, need to be transferred from the vehicle's momentum to a stored charge in a matter of seconds. Capacitors can handle these rates without degradation in operational life, whereas batteries cannot.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anti-jackknifing apparatus of Suda and include a current control circuit coupled to the plurality of electric motors and further coupled to a vehicle control circuit; wherein the plurality of electric motors are configured to individually produce positive torque to wheels on a port side and negative torque to wheels on a starboard side; wherein the current control circuit provides alternating current (AC) at a first phase and magnitude for motors associated with port side wheels and at a second phase and magnitude for motors associated with starboard side wheels; and an electrical power source coupled to the current control circuit and regenerative braking circuits are coupled to the electrical power source as taught by DeGrave because it would allow the system to promote safety in operation, including assisting in preventing jack-knifing, controlling swerving, and control of the trailer (DeGrave ¶ 28).
Regarding claim 22, Suda discloses a method for operation of an articulated vehicle controller and anti-jackknife apparatus comprising: 
sensing from vehicle movement, wheel rotation, and orientation a condition of imminent jackknifing movement (See at least ¶ 2, “in patent document 6, it is proposed to prevent a jackknife phenomenon by providing wheels of a trailer with a driving means, such as a motor etc., and adjusting the driving forces of the right and left wheels of the trailer.”), (The examiner notes that is conventional and well known in the art to use electric/AC motors to control driving forces of a vehicle. Similarly, those motor can be used for the tractor and trailer wheels); 
determining a desired angular moment to apply to a vehicle component to forestall a folding of the articulated vehicle (¶ 21, via FIGS. 2 (B) and (C) are schematic plan views of a vehicle illustrating examples of braking-driving force controls of the respective wheels during the execution of a jackknife suppression control. In the drawings, arrows Fb ... show braking forces generated in the respective wheels in the jackknife suppression control), (¶ 44, via The braking-driving force control portion 50b, when directed to execute a jackknife suppression control, determines, in an arbitrary manner, target values of braking pressures or braking forces to be applied to the respective wheels based upon information such as braking pressures Pbi or wheel speeds Vwi of the respective wheels, etc. for generating a yaw moment in either or both of the tractor and the trailer in the direction of the decreasing of the magnitude of the difference between the tractor yaw rateγ and trailer yaw rate γt or in the direction of the decreasing of the magnitude of the tractor yaw rate y or the trailer yaw rate γt, and sends control commands to the respective portions in the fluid pressure circuits 46 and 46t so that said target values will be achieved.); 
wherein a first vehicle component is a tractor and a desired angular moment is a yaw of the tractor into closer alignment with the trailer by: generating positive torque at the electric motors of the tractor interior to the jackknifing movement of the articulated vehicle (See at least fig 1, ¶ 2, “in patent document 6, it is proposed to prevent a jackknife phenomenon by providing wheels of a trailer with a driving means, such as a motor etc., and adjusting the driving forces of the right and left wheels of the trailer.”), (The examiner notes that is conventional and well known in the art to use electric/AC motors to control driving forces of a vehicle. Similarly, those motor can be used for the tractor and trailer wheels), (See at least fig 1, ¶ 2, “braking control mechanism which generates a braking force difference between right and left wheels in the trailer to generate a yaw moment in the direction of the decreasing of a hitch angle. Also, patent document 2 discloses controlling independently braking forces of the right and left wheels of a vehicle with a braking control device of an electronic controlled type when a risk of a jackknife phenomenon is detected”).
Suda fails to explicitly disclose provisioning at least one AC motor with a first current phase and current magnitude until the jackknifing movement is reversed; wherein provisioning at least one AC motor comprises: measuring a current rate of wheel rotation; generating an interference electrical signal of frequency above or below the current rate; and adjusting the magnitude of the current to cause the motor to lag or lead the wheel rotation; wherein a first vehicle component is a tractor and a desired angular moment is a yaw of the tractor into closer alignment with the trailer by: generating positive torque at the electric motors of the tractor interior to the jackknifing movement of the articulated vehicle; and, wherein a second vehicle component is a trailer and a desired angular moment is a yaw of the trailer into closer alignment with the tractor by: generating negative torque at the electric motors of the trailer interior to the jackknifing movement of the articulated vehicle; and generating positive torque at the electric motors of the trailer exterior to the jackknifing movement of the articulated vehicle.
However, DeGrave teaches provisioning at least one AC motor with a first current phase and current magnitude until the jackknifing movement is reversed (See at least fig 7, (motor controller 8), (motors 2), (wheels 12), Claim 8, via “the electronic controller controls the application of power from the motor or motors based on data from one or more of the following: the multiple-axis sensor, the trailer connection, and the wheel speed of the towed vehicle”); wherein provisioning at least one AC motor comprises: measuring a current rate of wheel rotation (See at least fig 7, ¶ 31, “The electronic controller controls the application of power depending on input from various sensors or accelerometers 14, 15, wheel speed, trailer connector inputs, and various other sources of input”); generating an interference electrical signal of frequency above or below the current rate; and adjusting the magnitude of the current to cause the motor to lag or lead the wheel rotation (See at least fig 7, ¶ 39, “controller to determine the course and direction of the trailer, allowing the controller to apply the proper amount of braking to the respective wheels to keep the trailer on a straight and upright course”), , (The examiner notes that an electrical apparatus (motor/controller) has to provide current and phase to control the systems they provide power to); 
wherein a second vehicle component is a trailer and a desired angular moment is a yaw of the trailer into closer alignment with the tractor by: generating negative torque at the electric motors of the trailer interior to the jackknifing movement of the articulated vehicle (See at least fig 7, ¶ 28, “Placing one or more motors on a trailer as described above assists various aspects of operation of the trailer…the invention promotes safety in operation, including assisting in preventing jack-knifing, controlling swerving, and control of the trailer during breakaways. The system also can counter shifting in the trailer load during operation (which often happens when transporting live animals or liquids). The controller compensates through accelerations and braking of the trailer wheels as appropriate to keep control. This also assists in stability control”); and generating positive torque at the electric motors of the trailer exterior to the jackknifing movement of the articulated vehicle (See at least fig 7, ¶ 25, “a motor 2 can be placed on each axle 18 of the trailer, or a motor 2 can be used in conjunction with each wheel 12”), (See at least fig 7, ¶ 26, “Motors 2 can be mounted in a variety of ways and locations on the trailer…The motor or motors 2 power the axles or wheels of the trailer, and recover energy through regenerative braking…Means of storing and releasing energy can be electrical”),.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for operation of an articulated vehicle of Suda and include at least one AC motor with a first current phase and current magnitude until the jackknifing movement is reversed; wherein provisioning at least one AC motor comprises: measuring a current rate of wheel rotation; generating an interference electrical signal of frequency above or below the current rate; and adjusting the magnitude of the current to cause the motor to lag or lead the wheel rotation; wherein a first vehicle component is a tractor and a desired angular moment is a yaw of the tractor into closer alignment with the trailer by: generating positive torque at the electric motors of the tractor interior to the jackknifing movement of the articulated vehicle; and, wherein a second vehicle component is a trailer and a desired angular moment is a yaw of the trailer into closer alignment with the tractor by: generating negative torque at the electric motors of the trailer interior to the jackknifing movement of the articulated vehicle; and generating positive torque at the electric motors of the trailer exterior to the jackknifing movement of the articulated vehicle as taught by DeGrave because it would allow the method to promote safety in operation, including assisting in preventing jack-knifing, controlling swerving, and control of the trailer (DeGrave ¶ 28).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS MARTINEZ whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571)272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
                                                                                                                                                                                                    /L.A.M/Examiner, Art Unit 3665                                                                                                                                                                                                        

/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665